Title: To Thomas Jefferson from Lucy Ludwell Paradise, 2 February 1790
From: Paradise, Lucy Ludwell
To: Jefferson, Thomas



Dear Sir
London Tuesday. Febry. the 2d. 1790

This Moment have We hear of your Excellencies Arrival in Virginia, and also, of the horrid accident of your Cabbin being burnt. We return thanks to God that the fire did not happen at Sea. I am certain it Must have frightened My two dear Friends your Daughters, and have Made them indisposed. I beg you to present Our affectionate Love to them and assure them We always think of them, and the only happy time, I passed during My Stay in Paris was with them. We are rejoiced to find you had so short a passage as Twenty days, as Your Excellency left the channel of England the 23d. of October. Altho I did not write to you when you were at the Isle of Wight I never sceased Making enquiries about you.—Since the return of Mr. Paradise to England he has Never once been Drunk, and now is in a perfect state of health. He always is acknowledging your goodness to him. The Money You had the goodness to advance him in Paris is paid from the last Tobaccoes, and your Merchant has received a proper Bill to receive it. Our Situation is not the Most agreeable but Great conomy is observed. I am certain your Excellency will do every thing in your power to put Our Steward in a Method without hurting the Estate to liberate Us from Our Debts, and also, send Us Means to live with a little comfort. Mr. Anderson, our Merchant, is very Kind to Us and behaves in the handsomest Manner. Dr. Bancroft is the same Good and kind Friend. Should you think Mr. Paradise worthy of your attention and our President General Washington also, I should esteem it a favour when Ministers are appointed to remember him. I now will take Upon Myself to Answer for his doing every thing in his power to discharge such a trust  properly. England is the Country I wish, but, I am not to chuse. I flatter Myself Our Country would Not be loosers by such an appointment.—I have just received a Letter from Our President. The letter was sealed with black. I fear to know the reason. I beg My dearest Friend Miss Jefferson to write to Me directly and to tell Me all the News of all My Relations and friends, who is dead, who Married and who born. And I assure her I will do the same in return to her.—Please to direct your Letters for Us to Mr. Anderson Merchant America Square Minories London.—Present Our affectionate Compliments to Genell. and Mrs. Washington and all My Relations. Mr. Paradise joines with Me in affect. Love to You and the dear Miss Jeffersons. Dear Sir I have the Honour to be Your ever Grateful and Much Obliged Humble Servant and Friend,

Lucy Paradise

